416 F.2d 28
UNITED STATES of America, Appellee,v.Howard Ellsworth ARMPRIESTER, a/k/a Guy B. Armpriester, Appellant.
No. 12047.
United States Court of Appeals Fourth Circuit.
October 9, 1969.

I. Lionel Hancock, III, Norfolk, Va. (Court-appointed counsel) and Campbell, Lusting & Hancock, Norfolk, Va., on brief, for appellant.
Brian P. Gettings, U. S. Atty., and James A. Oast, Jr., Asst. U. S. Atty., on brief, for appellee.
Before SOBELOFF, BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
Finding no substance in this appeal, we decline to hear oral argument and we affirm.


2
Defendant's arrest, pursuant to a warrant charging mail fraud the validity of which is not questioned, justified an examination of the packages that he was carrying at the time of arrest. Warden v. Hayden, 387 U.S. 294, 87 S. Ct. 1642, 18 L. Ed. 2d 782 (1967); Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969). Because the search was incident to a valid arrest and not unreasonable in scope, there was no error in the district court's denial of his motion to suppress the incriminating evidence which was uncovered and used at his trial.


3
We find no abuse of discretion in the district court's denial of defendant's request for a fourth continuance, and the evidence was quite sufficient to submit the case to the jury and to enable it to conclude beyond a reasonable doubt that defendant was guilty.


4
Affirmed.